United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.B., Appellant
and
U.S. POSTAL SERVICE, PROCESSING &
DISTRIBUTION CENTER, Teterboro, NJ,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Robert D. Campbell, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 15-0330
Issued: June 25, 2015

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On November 28, 2014 appellant, through counsel, filed a timely appeal of a June 16,
2014 merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to
the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the
Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant established an injury causally related to a February 2, 2013
employment incident.
On appeal counsel argues that the medical evidence is sufficient to establish appellant’s
claim as it is obvious that she sustained an aggravation of a preexisting back condition.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On February 2, 2013 appellant, then a 42-year-old mail processor, filed a traumatic injury
claim alleging that on that date she injured her lower back with pain radiating into her right leg
due to lifting a tray of mail and experienced pain radiating into her right leg.
In an undated Authorization for Examination and/or Treatment (Form CA-16), Edgar R.
Brown signing on behalf of Natasha C. Hayes, Supervisor, Distribution Operations, authorized
the treatment for lower back strain due to the February 2, 2013 injury.
In a February 2, 2013 emergency room report, Jeffrey S. Weisberger, a physician
assistant, diagnosed lumbar strain and right-sided sciatica. He stated that appellant’s back
condition was probably caused by a strain of the ligaments or muscles supporting her spine and
that it might take several weeks to heal. In a February 2, 2013 disability note, Mr. Weisberger
reported that appellant was seen on February 2, 2013 in the emergency room and could return to
work on February 6, 2013.
In a February 5, 2013 form, Dr. Richard A. Boiardo, a treating Board-certified orthopedic
surgeon, stated that appellant had been seen that day and was placed in a nonwork status until
February 15, 2013.
Dr. Boiardo, in a February 12, 2013 form, checked a box “yes” that appellant was seen
that day and placed in a nonwork status until February 26, 2013.
In a February 25, 2013 letter, OWCP informed appellant that the evidence of record was
insufficient to establish her claim. Appellant was advised of the medical and factual evidence
required and was given 30 days to provide the information. OWCP noted that at the time her
claim was received the injury appeared to be minor. The employing establishment did not
controvert the claim or continuation of pay benefits. OWCP administratively approved payment
of limited medical expenses.
In forms dated February 26 and March 3, 2013, Dr. Boiardo checked the boxes indicating
that appellant had been seen that day and that she was disabled from work until March 17, 2013.
In a March 14, 2013 report, Dr. Michael Wilcenski, a treating physician Board-certified
in pain medicine and anesthesiology, diagnosed post-traumatic lumbalgia, herniated nucleus
pulposus with radiculitis, and lumbar myofascial pain syndrome. He reported a history of
employment injuries on March 23, 2011, March 12, August 10, and December 8, 2012, and
February 2, 2013. Appellant also related to Dr. Wilcenski that she had sustained a work injury in
2005. Dr. Wilcenski noted in his history that following the December 8, 2012 injury appellant
returned to work on January 8, 2013.
On February 2, 2013 appellant went to the hospital because she began experiencing
increased lower back pain. A physical examination revealed central and right lower back and
upper buttock region tenderness with muscle spasm. The examination also revealed decreased
sensation on light touch to the right lower extremity and motor strength within normal limits. An
April 7, 2011 lumbar magnetic resonance imaging (MRI) scan showed L3-4 bilateral facet

2

hypertrophy, L4-5 mild disc bulging and facet hypertrophy, and L5-S1 small posterior left of
mid-line disc herniation and bilateral facet hypertrophy.
By decision dated April 2, 2013, OWCP denied appellant’s claim. It found that the
February 2, 2013 incident occurred as alleged, but that the medical evidence did not establish a
causal relationship betweeen the diagnosed condition and the February 2, 2013 employment
incident.
Following the decision, OWCP received physical therapy prescriptions and disability
slips from Dr. Jeffrey A. Fossati, a treating Board-certified physiatrist, indicating that appellant
was totally disabled from March 13 to April 24, 2013. Dr. Fossati diagnosed lumbar disc disease
on a March 3, 2013 prescription for physical therapy.
On March 7, 2014 appellant’s counsel requested reconsideration and submitted additional
evidence. In reports dated March 13 and 27, and April 24, 2013, Dr. Fossati diagnosed lumbar
strain and sprain, lumbar radiculopathy, and L5-S1 lumbar herniation. He noted that appellant
has not worked since her February 2, 2013 employment injury due to pain. Physical examination
findings included tenderness on palpation of the thoracic spine and moderate to maximum
lumbar paraspinal tenderness. Lumbar range of motion included 75 degrees flexion, 20 degrees
extension, and 20 degrees bilateral bending.
An April 4, 2013 MRI scan revealed L4-5 facet hypertrophy, L4-5 disc desiccation, L5S1 degenerative changes L5-S1, diffuse disc bulging, L5-S1 left paracentral annual tear, L5-S1
facet hypertropy, and L5-S1 foraminal disc protrusion with mild narrowing of the left foraminal.
In an April 26, 2013 report, Dr. Boiardo noted that appellant was first evaluated on
August 31, 2012 when she presented with complaints of severe low back pain and sciatic
radiculopathy. Appellant recounted a history of three prior work injuries including a slip and fall
on March 20, 2011. Dr. Boiardo reported physical findings made that day and again, on
October 28, 2012, noting her condition was unchanged. He related that appellant was seen at the
emergency room on February 2, 2013 with complaints of severe low back pain and sciatica.
When Dr. Boiardo saw her on February 12, 2013, a physical examination revealed restricted
straight leg raising, restricted range of motion, and no progressive or gross lower extremity
deficits.
Dr. Boiardo reported seeing appellant on March 3, 2013 for complaints of “severe low
back pain and sciatica with an inability to work according to her estimation.” A physical
examination performed on March 3, 2013 revealed an unchanged systemic examination and
musculoskeletal examination, restricted lumbar flexion and extension of range of motion, and
difficulty heel and toe walking. Dr. Boiardo diagnosed L4-5 discogenic disease with L5-S1
herniated disc which he determined was aggravated by appellant’s work activities and that her
L4-5 discogenic problems and symptoms and the L5-S1 herniated disc were causally related and
directly due to her multiple August 10 and December 8, 2012, and February 2, 2013 employment
injuries.
By decision dated June 16, 2014, OWCP denied modification. It found the medical
evidence insufficient to establish causal relationship as none of the reports of record contained a

3

rationalized opinion explaining how the February 2, 2013 incident caused or aggravated the
diagnosed condition.
LEGAL PRECEDENT
An employee seeking benefits under FECA2 has the burden of establishing the essential
elements of his or her claim, including the fact that the individual is an employee of the United
States within the meaning of FECA; that the claim was filed within the applicable time
limitation; that an injury was sustained while in the performance of duty as alleged and that any
disability and/or specific condition for which compensation is claimed are causally related to the
employment injury.3 These are the essential elements of each and every compensation claim
regardless of whether the claim is predicated on a traumatic injury or an occupational disease.4
OWCP regulations, at 20 C.F.R. § 10.5(ee) define a traumatic injury as a condition of the
body caused by a specific event or incident or series of events or incidents within a single
workday or shift.5 To determine whether a federal employee has sustained a traumatic injury in
the performance of duty it must first be determined whether a fact of injury has been
established.6 First, the employee must submit sufficient evidence to establish that he or she
actually experienced the employment incident at the time, place, and in the manner alleged.7
Second, the employee must submit sufficient evidence, generally only in the form of medical
evidence, to establish that the employment incident caused a personal injury.8
Causal relationship is a medical issue and the medical evidence generally required to
establish causal relationship is rationalized medical opinion evidence.9 Rationalized medical
opinion evidence is medical evidence which includes a physician’s rationalized opinion on
whether there is a causal relationship between the employee’s diagnosed condition and the
compensable employment factors.10 The opinion of the physician must be based on a complete
factual and medical background of the employee, must be one of reasonable medical certainty,

2

5 U.S.C. § 8101 et seq.

3

C.S., Docket No. 08-1585 (issued March 3, 2009); Bonnie A. Contreras, 57 ECAB 364 (2006).

4

S.P., 59 ECAB 184 (2007); Joe D. Cameron, 41 ECAB 153 (1989).

5

20 C.F.R. § 10.5(ee); Ellen L. Noble, 55 ECAB 530 (2004).

6

B.F., Docket No. 09-60 (issued March 17, 2009); Bonnie A. Contreras, supra note 3.

7

D.B., 58 ECAB 464 (2007); David Apgar, 57 ECAB 137 (2005).

8

C.B., Docket No. 08-1583 (issued December 9, 2008); D.G., 59 ECAB 734 (2008); Bonnie A. Contreras, supra
note 3.
9

Y.J., Docket No. 08-1167 (issued October 7, 2008); A.D., 58 ECAB 149 (2006); D’Wayne Avila, 57 ECAB
642 (2006).
10

J.J., Docket No. 09-27 (issued February 10, 2009); Michael S. Mina, 57 ECAB 379 (2006).

4

and must be supported by medical rationale explaining the nature of the relationship between the
diagnosed condition and the specific employment factors identified by the employee.11
ANALYSIS
The Board finds that appellant has failed to establish an injury causally related to the
accepted February 2, 2013 employment incident.
In an April 26, 2013 report, Dr. Boiardo provided physical examination findings and
history of appellant’s condition. He opined that her L4-5 discogenic problems and her L5-S1
herniated disc were causally related to her August 10 and December 8, 2012, and February 2,
2013 employment injuries. Dr. Boiardo’s statement on causation is not complete or adequate
because it fails to explain the mechanism of injury and does not explain how the February 2,
2013 employment incident caused or aggravated appellant’s lumbar condition and sciatica. It is
not enough to note the development of increased low back pain and sciatica on February 2, 2013.
The opinion of a physician supporting causal relationship must rest on a complete factual and
medical background supported by affirmative evidence, address the specific factual and medical
evidence of record, and provide medical rationale explaining the relationship between the
diagnosed condition and the established incident or factor of employment.12
Dr. Wilcenski’s March 14, 2013 report contained a history of appellant’s employment
injuries, findings on physical examination, and diagnostic imaging studies. However, the report
provided no opinion on the cause of appellant’s injury.
The record also includes three reports from Dr. Fossati dated March 13 and 27, and
April 24, 2013 diagnosing lumbar strain and sprain, lumbar radiculopathy, and L5-S1 lumbar
herniation. Dr. Fossati conducted a physical examination, but offered no opinion as to the cause
of the diagnosed conditions. Appellant also submitted disability slips from both Drs. Boiardo
and Fossati. The Board has held that medical evidence without an opinion regarding the cause of
an employee’s condition is of limited probative value.13
Appellant also submitted a report from Mr. Weisberger, a physician assistant. A
physician assistant is not included in the definition of physician under FECA.14 Section
8101(2) of the statute provides that the term physician includes surgeons, podiatrists, dentists,
clinical psychologists, optometrists, chiropractors, and osteopathic practitioners within the scope

11

I.J., 59 ECAB 408 (2008); Victor J. Woodhams, 41 ECAB 345, 352 (1989).

12

C.O., Docket No. 10-189 (issued July 15, 2010); D.D., 57 ECAB 734 (2006); Frankie A. Farinacci, 56 ECAB
723 (2005); D.U., Docket No. 10-144 (issued July 27, 2010); S.S., 59 ECAB 315 (2008); Elizabeth H. Kramm
(Leonard O. Kramm), 57 ECAB 117 (2005); Cecelia M. Corley, 56 ECAB 662 (2005).
13

C.B., Docket No. 09-2027 (issued May 12, 2010); S.E., Docket No. 08-2214 (issued May 6, 2009); Ellen L.
Noble, 55 ECAB 530 (2004).
14

See J.M., 58 ECAB 303 (2007); Lyle E. Dayberry, 49 ECAB 369 (1998) (the reports of a physician assistant are
entitled to no weight as a physician’s assistant is not a “physician” as defined by section 8101(2) of FECA).

5

of their practice as defined by the applicable state law.15 Because Mr. Weisberger is not
considered a physician under FECA his report is not medical opinion evidence.
The April 4, 2013 MRI scan did not provide an opinion as to cause. It is therefore of
diminished probative value on the issue of causal connection.16
The record lacks rationalized medical evidence establishing a causal relationship between
the February 2, 2013 employment incident and the diagnosed medical conditions. Thus,
appellant has failed to meet her burden of proof.
The Board notes, however, that the record does not verify that the issue of appellant’s
incurred medical expenses has been addressed. The record contains an undated CA-16 form
noting a February 2, 2013 injury date and signed by Mr. Brown on behalf of Ms. Hayes,
supervisor, Distribution Operations, authorizing medical treatment. Ordinarily, where the
employing establishment authorizes treatment of a job-related injury by providing the employee
a properly executed Form CA-16,17 OWCP is under contractual obligation to pay for the medical
care.18 The Board finds that upon return of the case record, this matter should be addressed.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met her burden of proof to establish that she
sustained an injury in the performance of duty on February 2, 2013, as alleged.

15

5 U.S.C. § 8101(2). See also Paul Foster, 56 ECAB 208 (2004); Thomas O. Bouis, 57 ECAB 602 (2006)

16

See Mary E. Marshall, 56 ECAB 420 (2005).

17

See Val D. Wynn, 40 ECAB 666 (1989); see also Federal (FECA) Procedure Manual, Part 3 -- Medical,
Authorizing Examination and Treatment, Chapter 3.300.3(a)(3) (February 2012).
18

5 U.S.C. § 8103; 20 C.F.R. § 10.304. See L.B., Docket No. 10-469 (issued June 2, 2010); see also Federal
(FECA) Procedure Manual, id.

6

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated June 16, 2014 is affirmed.
Issued: June 25, 2015
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

7

